Citation Nr: 1824270	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-36 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure. 

2.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as due to herbicide exposure.

3.  Entitlement to service connection for myocardial infarction with stent implant, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hypertension, COPD, and myocardial infarction.  He contends that his current disabilities are related to his military service, to include as due to herbicide exposure. 

The Veteran contends that he was a member of the Korean Military Advisor Group (K-MAG) in Taegu, Korea from November 1966 to December 1967.  He stated that he was on temporary duty assignment (TDY) to Seoul and the DMZ from September to December 1967 as Quartermaster to get personnel, small arms, and supplies for his unit.  See November 2010 Statement in Support of Claim.  The Veteran contends that while he was stationed in Korea, Agent Orange was used to destroy foliage along the border lines.  See July 2016 Statement in Support of Claim.  

The Veteran's service personnel records and service treatment records confirm the Veteran was stationed with K-MAG in Taegu, Korea from November 1966 to December 1967 but do not confirm his TDY service in Seoul or the DMZ. 

Under VA regulations, certain enumerated diseases associated with exposure to herbicide agents, such as Agent Orange, may be subject to presumptive service connection.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017). VA regulations provide that a veteran who served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence of non-exposure.  See 38 C.F.R. § 3.307(a)(6)(iv).  The Board notes that where presumptive service connection associated with herbicide exposure does not apply, a veteran is not precluded from establishing service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

VA has established a procedure for verifying reported herbicide exposure in areas outside of the Republic of Vietnam, including the Korean DMZ.  See generally VBA Manual M21-1, IV.ii.1.H.4.a-b. (last accessed April 26, 2017).  Where, as here, there is claimed exposure to herbicides in Korea, but it is not during the qualifying time period nor is there an indication that the Veteran served in one of the military units identified by the Department of Defense as having operated in the Korean DMZ during such period, the AOJ should send a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See VBA Manual M21-1, IV.ii.1.H.4.b.; VBA Manual M21-1, IV.ii.1.H.7.a. (last accessed April 10, 2018).  Under this procedure, the Veteran must be asked for the approximate dates, locations and nature of the alleged exposure to herbicides.  In his November 2010 Statement in Support of Claim, the stated that he travelled to Seoul and the DMZ and was exposed to herbicides.  Further, in his July 2016 Statement in Support of Claim, the Veteran contends that Agent Orange was sprayed and stored at locations other than the DMZ in Korea.  The Veteran has provided sufficient information regarding the approximate dates, location, and nature of his alleged exposure to herbicide.  However, development consistent with the M21-1 has not been completed.

In this case, it does not appear that the development efforts were undertaken regarding the critical questions regarding potential exposure to herbicides in Korea, nor have the development efforts fulfilled the requirements of the VA's updated Adjudication Procedure Manual.  Namely, VA has not requested that the Joint Services Records Research Center (JSRRC) research the Veteran's possible herbicide exposure at Taegu, Korea or his contentions of TDY service to Seoul and the DMZ.  See M21-1, Part IV, Subpart ii, 1.H.7.a.  

Accordingly, on remand, the AOJ should undertake appropriate development to attempt to verify the Veteran's exposure to an herbicide agent in Korea in compliance with the procedures set forth in the VA Adjudication Manual as outlined above. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the JSRRC research the Veteran's possible herbicide exposure at Taegu, Korea or his contentions of TDY service to Seoul and the DMZ..

2.  The AOJ should conduct any other development deemed appropriate. 

3.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the appellant with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




